DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘coupler comprises … a second spline formed on an outer circumferential surface of the coupler’ (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “inserted into inside of” is grammatically awkward/repetitive.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states the ‘coupler comprises a first spline formed on an inner circumferential surface of the coupler, and a second spline formed on an outer circumferential surface of the coupler and engaged with the first spline.’  It is unclear how splines on the inner and outer surface of the same object can engage with each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lightcap (US 6,241,616) in view of Wolfe et al. (US 5,243,874).
With respect to claim 1, Lightcap discloses a telescoping drive shaft comprising: a first shaft (16) having an empty space (fig. 6) inside; a second shaft (12), one end of which is inserted into (fig. 2) inside of the first shaft (16); a damper (14) located between an inner circumferential surface of the first shaft (16) and an outer circumferential surface of the second shaft (12); and a presser (20) coupled to the one end of the second shaft (12) and pressing the damper (14) in an axial direction in which at least one of the first shaft (16) or the second shaft (12) extends.  (Figs. 1-6, col. 2, lines 60-67, col. 3, col. 4, lines 1-9.)  Lightcap discloses a telescoping drive shaft but is silent regarding a vehicle steering apparatus.  Wolfe et al. teaches of a telescoping drive shaft (fig. 9) used in a vehicle steering apparatus (col. 1, lines 15-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the drive shaft structure in a steering apparatus as described in Wolfe et al. into the invention of Lightcap in order to connect the steering wheel to the axle or steerable members of the vehicle. (Col. 1, lines 15-25.)  
With respect to claims 2-3, Lightcap, as modified, discloses the inner circumferential surface (fig. 6) of the first shaft (16) with a first spline (16a) formed on the inner circumferential surface and a second spline (12a) formed on an outer circumferential surface of the second shaft (12) and engaged with the first spline (16a).  (Figs. 1-6, col. 2, lines 60-67, col. 3, col. 4, lines 1-9.)  Lightcap, as modified, does not disclose a separate element (‘coupler’) that is molded to the inner surface of the first shaft, as Nerwin v. Erlichman, 168 USPQ 177, 179.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lightcap and Wolfe et al., as applied to claims 1-3 above, and further in view of Kornmeyer et al. (US 2015/0246689).
With respect to claims 4-5, Lightcap, as modified, is silent regarding the presser inserted in the second shaft.  Kornmeyer et al. teaches of the second shaft (18) has an empty space inside, and the presser (17c or 29) is inserted and screwed to an inner circumferential surface of the second shaft (18); wherein the presser (17c or 29) comprises a supporter (13) that protrudes from an outer circumferential surface of the presser (29) and that is supported by the damper (12) in the axial direction (fig. 10).  (Figs. 1-18, paragraphs 41-101.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the presser structure as described in Kornmeyer et al. into the invention of Lightcap, as modified, in order to provide simple dismantlement capability of the damping element.  (Paragraph 101.)
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lightcap, Wolfe et al. and Kornmeyer et al., as applied to claims 1-5 above, and further in view of Ishizaki et al. (US 2015/0275946).
With respect to claims 7-11, Lightcap, as modified, is silent regarding changing the shape of the splines throughout the length of the shafts/coupler.  Ishizaki et al. teaches of gaps (abstract) and changing the shape of male and female shaft members.  (Figs. 1-33, paragraphs 70-208.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spline structure as described in Ishizaki et al. into the invention of Lightcap, as In re Dailey et al., 149 USPQ 47.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lightcap, Wolfe et al. and Kornmeyer et al., as applied to claims 1-5 above, and further in view of Hansen et al. (US 2015/0045126).
With respect to claims 12-13, Lightcap, as modified, discloses the damper (14) having a constant thickness from one end up to the other end of the damper (14) in the axial direction (Figs. 1-6, col. 2, lines 60-67, col. 3, col. 4, lines 1-9) but is silent regarding a stopper.  Hansen et al. teaches of using a stopper (7) protruding from the inner circumferential surface of the coupler/shaft and supported on a portion of the damper (12-14) in the axial direction.  (Figs. 1-10, paragraphs 37-55.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stopper structure as described in Hansen et al. into the invention of Lightcap, as modified, in order to provide overload protection for excessive steering torques.  (Paragraph 17.)  

Allowable Subject Matter
Claims 6 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616